                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

JAMIE McGEE, #1175098                            §

VS.                                              §                 CIVIL ACTION NO. 6:17cv643

DIRECTOR, TDCJ-CID                               §

                                    ORDER OF DISMISSAL
         Petitioner Jamie McGee, a former inmate within the Texas Department of Criminal Justice

proceeding pro se, filed this federal petition for a writ of habeas corpus. The petition was referred

to United States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact,

conclusions of law, and recommendations for the disposition of the petition.

         On February 25, 2020, Judge Mitchell issued a Report, (Dkt. #27), recommending

that Petitioner’s habeas petition be dismissed, without prejudice, for Petitioner’s failure to

comply with an order of the Court.         Judge Mitchell further noted that Petitioner has not

communicated with the Court since March 2018. A copy of this Report was sent to Petitioner at

his last-known address, with an acknowledgment card.              The docket reflects that the

Report     was   returned    as “undeliverable,” with a notation that Petitioner had been

“discharged,” (Dkt. #28).      To date, no objections have been filed and Petitioner has not

communicated with the Court.

         Because objections to Judge Mitchell’s Report have not been filed, Petitioner is

barred from de novo review by the District Judge of those findings, conclusions, and

recommendations and, except upon grounds of plain error, from appellate review of the

unobjected-to proposed factual findings and legal conclusions accepted and adopted by the

district court. Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).                                           1
        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #27), is

ADOPTED as the opinion of the Court. Further, it is

        ORDERED that Petitioner’s federal habeas petition is DISMISSED, without prejudice,

for Petitioner’s failure to comply with an order of the Court. Petitioner is DENIED a certificate

of appealability sua sponte. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

         SIGNED this the 19 day of March, 2020.




                                         ____________________________
                                         Thad Heartfield
                                         United States District Judge




                                                2
